Opinion

KATZ, J.
The issue in this appeal is whether the doctrine of parental immunity, which generally bars unemancipated minors from suing their parents for personal injuries, prevents a child of divorced parents from bringing a negligence action against a noncustodial parent for injuries the child sustained while in that parent’s home during a scheduled visitation period. Specifically, we must decide whether the trial court properly granted the defendant father’s motion for summary judgment based on the doctrine of parental immunity. We conclude that the doctrine of parental immunity applies and, accordingly, we affirm the judgment.
The record reveals the following facts. The plaintiff, Lisa Ann Ascuitto, and the named defendant,1 Charles *694Farricielli, were divorced on September 18, 1990, after less than two years of marriage. The dissolution judgment awarded the plaintiff and defendant joint legal custody of their daughter, Ariana Gina Farricielli, who was bom on December 28,1988, but gave sole physical custody to the plaintiff. The defendant was ordered to pay child support in the amount of $150 per week and to pay for medical and dental insurance, unreimbursed medical expenses, day care costs, private schooling costs and college expenses. The defendant was awarded visitation rights, which increased as the child got older. At the time of the incident giving rise to the present action, Ariana normally stayed with the defendant three days a week during the school year and ten days each summer. The defendant has stated that his relationship with his daughter is close and the plaintiff has not disputed that characterization.
On August 22,1994, a fire broke out in the defendant’s home while Ariana was visiting him. In order to escape the fire, the defendant jumped from a second story window carrying Ariana in his arms. Ariana suffered various injuries in this fall including bums, permanent scarring and disfigurement, a fractured skull, pain and suffering and psychological trauma. The defendant carried insurance on his home and made a claim for property damage resulting from the fire. The record is silent, however, as to whether he carried liability insurance.2
The plaintiff filed an action on behalf of her daughter alleging, inter alia, that the fire was caused by the defendant’s negligence in that: (1) the electrical system in his home had been installed and maintained improperly; *695(2) he had overloaded the electrical system and improperly used extension cords; (3) he improperly installed and maintained smoke detectors; and (4) he carelessly had discarded a burning cigarette. The plaintiff has not alleged that the act of jumping from the burning building while carrying Ariana was negligent.
The defendant filed a motion for summary judgment claiming that the action against him was barred by the doctrine of parental immunity. The trial court granted the motion, and in its memorandum of decision stated that “the parental immunity doctrine protects a divorced parent who has joint custody of a minor child even when physical custody is primarily with another parent.”3 The plaintiff appealed from the trial court’s judgment rendered in favor of the defendant to the Appellate Court, and we transferred the appeal to this court pursuant to Practice Book § 4023, now Practice Book (1998 Rev.) § 65-1, and General Statutes § 51-199 (c).
The plaintiff claims that the trial court improperly granted the defendant’s motion for summary judgment because the doctrine of parental immunity does not apply in this case. The plaintiff argues: (1) the purpose behind the doctrine, which is to preserve family harmony, is not served where the parents are divorced and the child is suing the noncustodial parent; (2) the defendant’s negligent acts did not concern parental supervision and discretion but, instead, posed a risk to the general public; and (3) the trial court failed to consider whether the defendant was covered by insurance.4 We are not persuaded.
*696“The standards governing . . . review of a trial court’s decision to grant a motion for summary judgment are well established. Practice Book § 384 provides that summary judgment shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. . . . Miller v. United Technologies Corp., 233 Conn. 732, 744-45, 660 A.2d 810 (1995). In deciding a motion for summary judgment, the trial court must view the evidence in the light most favorable to the nonmoving party. ... Id., 745. The party seeking summary judgment has the burden of showing the absence of any genuine issue [of] material facts which, under applicable principles of substantive law, entitle him to a judgment as a matter of law; D.H.R. Construction Co. v. Donnelly, 180 Conn. 430, 434, 429 A.2d 908 (1980); and the party opposing such a motion must provide an evidentiary foundation to demonstrate the existence of a genuine issue of material fact. Practice Book § 381. . . . Suarez v. Dickmont Plastics Corp., 229 Conn. 99, 105, 639 A.2d 507 (1994). . . . Doty v. Mucci, 238 Conn. 800, 805-806, 679 A.2d 945 (1996).” (Internal quotation marks omitted.) Thompson & Peck, Inc. v. Division Drywall, Inc., 241 Conn. 370, 374-75, 696 A.2d 326 (1997). The question of whether the doctrine of parental immunity applies to negligent acts by a noncustodial parent occurring in that parent’s home is one of law and, therefore, appropriate for summary judgment. Accordingly, we review the issue de novo. Squeglia v. Squeglia, 234 Conn. 259, 262, 661 A.2d 1007 (1995).
Parental immunity from personal injury actions by unemancipated minor children was unknown at common law; W. Prosser, Torts (4th Ed. 1971) § 3; and was first applied in the United States as a common-law principle in 1891 in Hewlett v. Ragsdale, 68 Miss. 703, *697711, 9 So. 885 (1891), overruled in part by Glaskox v. Glaskox, 614 So. 2d 906 (Miss. 1992). We first adopted the doctrine in Mesite v. Kirchenstein, 109 Conn. 77, 145 A. 753 (1929), and it remains the general rule in this state that unemancipated minor children and their parents may not sue one another for personal injuries. Squeglia v. Squeglia, supra, 234 Conn. 264-65 (despite modification, doctrine of parental immunity remains rule); Begley v. Kohl & Madden Printing Ink Co., 157 Conn. 445, 450 and n.1, 254 A.2d 907 (1969) (declining to infer abolishment of parental immunity defense from legislative abrogation of doctrine in motor vehicle accidents); Shaker v. Shaker, 129 Conn. 518, 521, 29 A.2d 765 (1942) (parent cannot bring action against unemancipated minor child).
Courts have relied on a number of theories to justify barring personal injury actions by unemancipated minors against their parents. Among these are “[t]he danger of ‘fraud’ . . . the possibility that the defendant might inherit the amount recovered in case of the plaintiffs death, [and] that the family exchequer might be depleted at the expense of other children . . . .” W. Prosser & W. Keeton, Torts (5th Ed. 1984) § 122, p. 905. The primary rationale, however, and the one that this court has relied upon, is the preservation of family harmony and the protection of the parent-child relationship. “The peace of society, and of the families composing society, and a sound public policy, designed to subserve the repose of families and the best interests of society, forbid to the minor child a right to appear in court in the assertion of a claim to civil redress for personal injuries suffered at the hands of the parent. The State and society are vitally interested in the integrity and unity of the family and in the preservation of the family relation. The obligation of the father, or it may be the mother, to care for, guide, control and educate their child, and the reciprocal obligation of the *698child to serve and obey the parent, are essentials of the family relationship. Authority in the parent to require obedience in the child is indispensable to the maintenance of unity in the family. Anything which undermines this authority, brings discord into the family, weakens its government and disturbs its peace, is an injury to society and to the State. New things could bring about this unhappy condition more quickly or widen the breach between parent and child further than the bringing of an action at law for personal injuries by a minor child against the parent. Such unseemly family discord is injurious to the public welfare . . . .” (Internal quotation marks omitted.) Mesite v. Kirchenstein, supra, 109 Conn. 84. We have continued to adhere to the doctrine in light of the fact that “there are few things more disruptive of familial harmony than a legal action by an unemancipated minor child against a parent.” Squeg-lia v. Squeglia, supra, 234 Conn. 265-66.
Because it is a common-law rule, the doctrine of parental immunity is subject to both legislative and judicial modification. Id., 264-65. In 1967, the legislature expressly abrogated the doctrine with respect to negligence in the operation of motor vehicles. Public Acts 1967, No. 596, § 1, subsequently codified as General Statutes (Rev. to 1968) § 52-572c. This exception was broadened in 1979, by Public Acts 1979, No. 79-5, to include aircraft and vessels.5 We have not construed these legislative limitations as preempting our power to modify further this judicially created doctrine. Dzen-utis v. Dzenutis, 200 Conn. 290, 301, 512 A.2d 130 (1986).
*699This court has relied on three primary factors in deciding whether to abrogate the doctrine of parental immunity: (1) whether the allegedly negligent act concerns parental discretion and supervision; Squeglia v. Squeglia, supra, 234 Conn. 269; (2) whether liability insurance covering the injury in question is prevalent in the circumstances under which the injury occurred; Dzenutis v. Dzenutis, supra, 200 Conn. 299; and (3) whether the duty breached by the parent was a public one rather than one particularly owed to the child. Id., 300. In evaluating these factors, we have looked to whether the injury occurred in the family home as an indication of whether the parent’s actions involved parental discretion and whether the duty breached was a public one. Dubay v. Irish, 207 Conn. 518, 525, 542 A.2d 711 (1988). All of these factors are relevant to the broader determination of whether application of the doctrine in the circumstances of a particular case will serve the underlying purpose of protecting the parent-child relationship and promoting family harmony.
Parental immunity has been judicially abrogated in two circumstances. First, we have held that the doctrine does not apply where the alleged negligence arose out of the parent’s operation of a business when the injury occurred away from the home at the parent’s place of business. Dzenutis v. Dzenutis, supra, 200 Conn. 301. “In [Dzenutis], after having considered both the availability of insurance and the public nature of the duty involved, we declined to apply the parental immunity doctrine in situations involving tortious conduct by a parent arising out of business activities conducted away from home. In that case, the plaintiff had been severely burned when he tripped over a bucket of hot tar that his father, the defendant, had left unguarded on the sidewalk adjacent to the building upon which he was working. We based our decision on three factors. First, we determined that liability insurance was prevalent in *700the defendant’s line of business, which involved repairing buildings. We qualified this, however, by stating that the presence of insurance should not be ‘the touchstone of viability of an action by a child against a parent . . . .’ Id., 299. Second, we determined that ‘in most instances family harmony will not be jeopardized by allowing suits between parents and children arising out of business activities conducted away from the home . . . .’Id., 299-300. Finally, we stated that the duty breached was owed to the public generally because ‘[t]he mishap might well have occurred to any other member of the public who passed that way.’ Id., 300.” Squeglia v. Squeglia, supra, 234 Conn. 267-68.
We also have declined to apply parental immunity to bar a suit by a child for sexual abuse, sexual assault or sexual exploitation by a parent. Henderson v. Woolley, 230 Conn. 472, 486, 644 A.2d 1303 (1994). In that case, we concluded that because “[f]amilial discord or dysfunction obviously exists where parental sexual abuse occurs”; id., 482; “the purpose of the doctrine would [not] be served by extending it to shield a parent from a civil action alleging sexual abuse.” Id. Additionally, we noted that “[w]hen a parent perpetrates such a crime upon his or her child, that act constitutes a breach of the duty owed not only to the child, but to the public at large, and there is no reason to immunize such conduct from a civil action in damages merely because of the familial relationship.” Id., 483.
The plaintiff has argued that the doctrine of parental immunity, which serves the purpose of protecting family harmony, should not bar a suit against a noncustodial parent because: (1) when the doctrine first evolved, the prevailing view of families did not include divorce; (2) when the parents are divorced, there is no longer any family harmony to protect; and (3) the noncustodial parent’s home is not the family home. This line of argument fails to account for the many parents who strive *701to maintain family relationships despite divorce, and also misperceives the underlying purpose of the doctrine.
The primary focus of the parental immunity doctrine in Connecticut is the protection of the relationship between the parent and the child. The protection of that relationship enables the parent to raise the child effectively without undue interference from the state. See Mesite v. Kirchenstein, supra, 109 Conn. 84 (recognizing that reciprocal obligations of parent and child are “essentials of the family relationship”); Dubay v. Irish, supra, 207 Conn. 527-28 (decrying unnecessary court interference in child rearing). We explicitly noted in Mesite that the obligation to “care for, guide, control and educate their child” may rest with “either” the father or the mother. Mesite v. Kirchenstein, supra, 84. It is clear', therefore, that the protected relationship is the one between the parent and the child and not primarily the relationship between the parents.
The plaintiff contends that the prevailing view of family life in existence at the time we adopted the doctrine of parental immunity did not include divorced parents or the formalized visitation orders that are often in place today. She apparently is arguing that the reasons supporting parental immunity do not apply in the context of divorce because the assumptions under which the doctrine evolved have changed, and because the social conditions that spawned it no longer exist. We disagree. We acknowledge that “ [traditional models of the nuclear family have come, in recent years, to be replaced by various configurations of parents, stepparents, adoptive parents and grandparents.” Michaud v. Wawruck, 209 Conn. 407, 415, 551 A.2d 738 (1988).6 The *702fact that the composition of families has become more varied, however, has no bearing on their essential nature as families. A child has a familial relationship with both of her parents despite their divorce. While she is in the care of either parent, that parent must assume parental responsibility for her welfare. See In re Juvenile Appeal (Docket No. 9489), 183 Conn. 11, 15, 438 A.2d 801 (1981) (noting thatparents have responsibility to provide child with physical, educational, and emotional necessities). It would not serve our public policy of protecting the welfare of children to adopt a “narrow definition of those whom we permit to continue to manifest their deep concern for a child’s growth and development.” Michaud v. Wawruck, supra, 415.
Furthermore, the doctrine of parental immunity, which protects family harmony by preventing discord between parents and children, is consistent with the policy of encouraging divorced parents to assume responsibility for their children. While divorce severs the marital relationship between parents, the parent-child relationship and the relationship between former spouses as parents remain. A divorce does not end the parents’ responsibilities to the child. They continue to have the duty to provide shelter, food, educational and moral guidance, and affection while the child is in their care. In re Juvenile Appeal (Docket No. 9489), supra, 183 Conn. 15. We recognize “the benefit that inures . . . when a good relationship is maintained after divorce.” Fugate v. Fugate, 582 S.W.2d 663, 669 (Mo. 1979).
The plaintiff here could not reasonably argue, and she has not done so, that the defendant was absolved *703of these responsibilities by virtue of the divorce. He was awarded joint custody and extensive rights of visitation and clearly had a significant presence in his daughter’s life. He helped to support her financially and continued to play an important decision-making role in matters relating to her education, health and general well-being. There is no reason to conclude that this personal injury action would be any less injurious to the child’s relationship with her father than it would be had her parents remained married. Because it is clear that the relationship protected by the parental immunity doctrine in Connecticut is that between the parent and the child and not just the traditional nuclear family as a whole, the divorce of the parents itself does not eliminate the parental immunity doctrine when an unemancipated child sues his or her noncustodial parent.
Because we disagree with the plaintiff’s argument that the child and her father do not comprise a family for the purposes of parental immunity, we also reject her argument that the child’s injury did not occur in the family home. The defendant and his daughter have a familial relationship and his home is, therefore, the family home insofar as he shares it with her.
The plaintiff relies on three cases from other jurisdictions to support the proposition that parental immunity should not apply to the present case. One of these cases is not helpful because it concerns the application of a Louisiana statute specifically providing that parental immunity does not bar actions against noncustodial parents. Bondurant v. Bondurant, 386 So. 2d 705, 706 (La. App. 1980). In the two remaining cases, the Missouri Supreme Court and the Indiana Court of Appeals declined to apply parental immunity to personal injury actions brought against a noncustodial parent.
In Fugate v. Fugate, supra, 582 S.W.2d 663, the Missouri Supreme Court declined to bar a minor child’s *704statutory wrongful death action against her father for negligently causing the death of her mother in a motor vehicle accident.7 The statute under which the action was brought permitted a “cause of action [by] a minor child ‘in eveiy case’ that the decedent mother could have held a defendant father liable had death not ensued . . . .” Id., 665. The mother had been awarded “general care, custody and control” of the child “subject to certain visitation and temporary custody rights in the father.” Id., 664. After first determining that the wrongful death statute did not abrogate the doctrine, the court concluded that “where the mother and father have been divorced the parent [who] does not have the primary, general custody of the unemancipated minor child at the time the tort occurs is not immune from suit in tort by the child.” Id., 669. The court noted that, in determining whether parental immunity should be applied to the facts of the case, “the primary objective must be to decide the issues in the best interests of the family unit as it is that domestic establishment that is the subject of the public policy underlying parental immunity. Our society has evolved around the nucleus of the family unit. It is the family which produces and nurtures continuing generations of individuals from whom the fabric of society is formed.” Id., 668. The court reasoned that the “family in its traditional sense” had already been disrupted by the parents’ divorce and that the primary responsibility for raising the child rested with the mother. Id., 669. Although the court permitted this wrongful death action to go forward, it explicitly noted that a different result might be reached if the child had been injured while in the temporary care of her father. “[W]e do not intend in any way to denigrate the position or role of the noncustodial parent *705to the child. The instant case is one which clearly demonstrates the benefit that inures to both when a good relationship is maintained after divorce. We are also cognizant of the fact that a noncustodial parent must perform parental duties of care, discipline, etc., when the child is in that parent’s temporary custody, and that the relative rights and duties may result in a modification or denial of recovery when the injury arises out of the performance of such duties.” Id. This latter circumstance is precisely analogous to the present case.
In Buffalo v. Buffalo, 441 N.E.2d 711 (Ind. App. 1982), the Indiana Appellate Court abrogated parental immunity where an unemancipated minor child of divorced parents brought an action against his noncustodial father in negligence for injuries occurring when he was bitten by his father’s dog. Although the mother had custody, the father had been awarded reasonable visitation. The incident giving rise to the action occurred while the child was with his father pursuant to those visitation rights. The Indiana Appellate Court, relying in part on Fugate, concluded that the reason for the doctrine no longer existed because the family unit had been broken and a new unit, consisting of the child and his mother, had formed. Id., 713. Because the mother bore the responsibility for the child’s upbringing and discipline, the court determined that there was no logical reason to apply the doctrine to the noncustodial father. Id. We reject the reasoning in Buffalo, and agree with the dictum in Fugate insofar as that court declined to extend its holding to cases in which the negligence of the noncustodial parent occurred when the child was in that parent’s temporary custody.
The plaintiff next argues that the doctrine of parental immunity is inapplicable to the present case because the defendant’s acts do not concern the “day-to-day exercise of parental discretion,” but, rather, involve the *706breach of a duty owed to the general public. We disagree. We begin by noting that parental immunity applies unless an exception can be identified; Squeglia v. Squeglia, supra, 234 Conn. 264-65; and that acts of parental discretion generally are afforded special protection. Dubay v. Irish, supra, 207 Conn. 527-28. “Courts should not unnecessarily involve themselves in the day-to-day exercise of parental discretion regarding the upbringing and care of children. To do so would undermine parental authority in the very personal endeavor of child rearing and inject the machinery of the state into an area where its presence might be the occasion for family discord.” Id. “Even in those jurisdictions that have, in part, abrogated parental immunity . . . the overwhelming majority of them have specifically retained the doctrine in the area of parental supervision, or have at least recognized that the doctrine may have continued validity where the negligent act involves the exercise of ordinary parental discretion with respect to the care and control of a minor child. In fact, although the American Law Institute rejected the parental immunity doctrine generally in 1977, today it continues to recognize the validity of the doctrine in situations where the alleged negligent conduct involves the exercise of parental authority or supervision. 4 Restatement (Second), Torts § 895G, comment k (1979).” Dubay v. Irish, supra, 526.
The fact that the incident occurred in the defendant’s home reinforces the conclusion that it involved the exercise of parental discretion. Squeglia v. Squeglia, supra, 234 Conn. 268; Dubay v. Irish, supra, 207 Conn. 525. Even though the alleged negligence occurred in the home, however, we need not conclude automatically that parental discretion was involved. See Henderson v. Woolley, supra, 230 Conn. 472. It is the nature of the act and its relationship to the welfare and care of the child that are determinative.
*707The plaintiff urges us to conclude that, because the alleged negligent acts involve the defendant’s responsibility for the structural safety of his home rather than discrete affirmative acts of negligent behavior that directly implicate his discipline or supervision of his daughter, they did not constitute an exercise of parental discretion. We disagree. The defendant, like all parents who have visitation rights, is obligated to provide an appropriate and safe place in which to exercise that right. In most circumstances, as in the present case, that place is the noncustodial parent’s home. The manner in which the parent fulfills this duty certainly involves the exercise of discretion and judgment. See 4 Restatement (Second), supra, § 895G, comment (k) (despite generally recommending abrogation of parental immunity doctrine, Restatement would bar actions implicating duties such as “use of care to provide a safe place to live”); W. Prosser & W. Keeton, supra, § 122 (doctrine bars actions arising from common “household dangers” because they involve parental discretion). The maintenance of a safe and appropriate home environment requires a multitude of decisions influenced by a variety of factors including, but not limited to, finances, physical and emotional needs, cultural and religious factors, and personal preferences. See Dubay v. Irish, supra, 207 Conn. 527. “This maintenance of the home environment typifies the day-to-day exercise of parental discretion that the state would rather not disrupt.” Squeglia v. Squeglia, supra, 234 Conn. 269. We therefore decline, under these circumstances, to parse the general duty to maintain a home for one’s children into minute individual decisions and actions.
The plaintiff also argues that negligent acts creating a risk of fire breach a duty owed to the general public because anyone could have been hurt. Although this is certainly true, we conclude that it is not relevant to the present case. In Squeglia v. Squeglia, supra, 234 Conn. *708264-65, a child brought an action against his father when he was bitten by the family dog. The dog could have bitten anyone, including those who were not members of the family. Nonetheless, because the decision to keep a dog and the manner in which this choice was exercised directly involved parental discretion, we determined that the defendant in that case had not breached a duty owed to the general public. Id., 268-69. In Dzenutis v. Dzenutis, supra, 200 Conn. 297, on the other hand, we characterized the duty breached as one owed to the public at large. In that case, the child was injured when the parent left a bucket of hot tar on a public sidewalk outside his place of business. Id., 300. While we noted that the fact that anyone could have been hurt was a relevant factor; id.; that was not the touchstone of our decision. The decisive factors were that the injury occurred at a business location, that the incident involved an act directly related to that business enterprise, and our determination that business liability insurance was prevalent. Id. In the present case, the facts more closely resemble Squeglia than Dzenutis. We, therefore, conclude that the defendant did not breach a duty owed to the general public.
The plaintiff further argues that the trial court failed to consider the presence of insurance. Our reading of the record contradicts the plaintiffs argument. In fact, the trial court, in its memorandum of decision, expressly recognized this court’s discussion of the relevance of insurance in Dzenutis v. Dzenutis, supra, 200 Conn. 299-300, and noted that the plaintiff had placed the availability of insurance at issue. Indeed, although the availability of insurance has been a factor in our decisions addressing the applicability of the parental immunity doctrine, we have repeatedly said that it is not the primary or decisive factor. Squeglia v. Squeglia, supra, 234 Conn. 264-65; Dubay v. Irish, supra, 207 Conn. 524; Dzenutis v. Dzenutis, supra, 299. We have *709expressly stated that “the presence of insurance should [not] be the touchstone of viability of an action by a child against a parent . . . .” Dubay v. Irish, supra, 524. Additionally, “different rules of law should not be fashioned for the insured and the uninsured.” Dzenutis v. Dzenutis, supra, 299. Although we stated in Dzenutis that there are situations, such as in General Statutes § 52-572c, in which the likely availability of insurance is relevant, this is not one of them. Id.; see Squeglia v. Squeglia, supra, 268. As we stated in Squeglia, “determining rights based upon the availability of insurance is unsound. The plaintiff has . . . provided no hard evidence that homeowner’s insurance is prevalent.8 Notably, there is no statutory requirement that such insurance must be maintained. Indeed, it is reasonable to assume, and the plaintiff does not argue otherwise, that many households in Connecticut are not protected by homeowner’s insurance .... We agree with the defendant that eliminating the doctrine under circumstances present in this case could improperly result in disproportionate benefits and burdens on those *710who are insured and those who are not. . . . We conclude, therefore, that the availability of insurance lends little weight to the claim that the doctrine of parental immunity should be jettisoned in this case.” (Citation omitted.) Squeglia v. Squeglia, supra, 268.
We further note that the “unseemly discord” engendered by intrafamily lawsuits is not solely financial in origin. “The prospect of greeting an adolescent judgment creditor at the dinner table each day would likely strain the familial relationship even for the most saintly of parents.” Dzenutis v. Dzenutis, supra, 200 Conn. 296. Although we have noted that this discord may be lessened by the presence of insurance; id.; the manner in which an adverse judgment is satisfied is not the sole, or even the primary, threat to family harmony that results when an unemancipated child brings an action against a parent.9 Litigation is an intensely adversarial process requiring great discretion by all parties. The discord engendered by a lawsuit is not solely the result of the possibility of an adverse judgment against the parent. Allowing a child to testily, in a personal injury action, as to his or her parent’s negligence would clearly strain and undermine the parent-child relationship because such testimony directly implicates that parent’s ability to supervise and care for the child. Additionally, we recognize that attorneys frequently advise their clients not to communicate personally with opposing parties. The practical difficulties in maintaining this confidentiality between a parent and child would seem *711almost insurmountable. Because the presence of insurance would not lessen these difficulties, it cannot be the conclusive factor in determining whether to abrogate the doctrine of parental immunity.
In conclusion, the negligent acts alleged in the plaintiffs complaint did not constitute the breach of a duty owed to the general public. We also conclude that a parent’s decisions affecting the maintenance of a safe and appropriate home constitute an exercise of parental discretion and are, therefore, particularly to be protected from court interference. Furthermore, divorce, in and of itself, is not so destructive to family harmony that the purpose of the doctrine of parental immunity is no longer served. Finally, unlike Dzenutis, this case does not present a situation in which the availability of insurance supports abrogating the doctrine of parental immunity. For the foregoing reasons we conclude that the doctrine of parental immunity bars the present negligence action.
The judgment is affirmed.
In this opinion CALLAHAN, C. J., and BORDEN, NOR-COTT, PALMER and PETERS, Js., concurred.

 There were ten other defendants named in this action, including the city of West Haven, various city firefighters and fire officials, and a security company that had installed and monitored the fire alarms in the named *694defendant’s home. Those defendants were not involved in the summary judgment rendered in favor of the named defendant and are, therefore, not involved in this appeal. Hereinafter, references to the “defendant” are to the named defendant only.


 The parties do not dispute that Ariana was an unemancipated minor at the time of the injury and that she remains so today.


 Accordingly, the trial court did not assess the plaintiffs factual allegations of negligence.


 The plaintiff has not argued that the doctrine of parental immunity should be abrogated in its entirety. We, therefore, leave the questions raised by the dissent for another day.


 General Statutes § 52-572c now provides: “Parent-child immunity abrogated in certain negligence actions. In all actions for negligence in the operation of a motor vehicle, and in all actions accruing on or after October 1, 1979, for negligence in the operation of an aircraft or vessel, as defined in section 15-127, resulting in personal injury, wrongful death or ir\jury to property, the immunity between parent and child in such negligence action brought by a parent against his child or by or on behalf of a child against his parent is abrogated.”


 There has been a marked change in the composition of families in Connecticut. In 1980, married couple families with children under eighteen years of age comprised 81.8 percent of all families and female headed households with no husband present comprised 16.3 percent of families with children *702under eighteen years of age. See 1980 Census of Population, Detailed Population Characteristics: Connecticut (U.S. Dept. of Commerce, Bureau of the Census 1983) table 209, p. 8-119. In 1990, those figures were 78.6 percent and 18.3 percent, respectively. See 1990 Census of Population, Social and Economic Characteristics: Connecticut (U.S. Dept. of Commerce, Bureau of the Census 1993) table 21, p. 59.


 The Missouri Supreme Court has subsequently abolished the doctrine of parental immunity and replaced it with a reasonable parent standard. Hartman v. Hartman, 821 S.W.2d 852, 858 (Mo. 1991).


 The dissent urges us to abrogate the doctrine of parental immunity where it has been demonstrated that insurance is available to cover any judgment against the parent. As we indicated in the text of this opinion, our conclusion in this case would be the same even if it had been established that the defendant carried liability insurance. We note, however, that the record in this case is barren of any evidence on the general prevalence of homeowner’s liability insurance and the trial court made no findings of fact regarding this issue. We also note that, although the defendant testified that he carried homeowner’s insurance and made a claim for property damage, the record is silent as to whether he carried liability insurance. Furthermore, the plaintiff conceded at oral argument that it was not clear from the defendant’s testimony whether the insurance covered bodily injury and that she had failed to make the distinction between property and liability insurance.
The plaintiff has neither raised nor briefed the issue of abrogation of the doctrine, arguing instead that the doctrine is inapplicable under the narrow circumstances of this case. See footnote 4 of this opinion. Given the state of the record and the lack of briefing on this issue, we would be rendering an advisory opinion if we abrogated the doctrine based on the probability that a judgment against the defendant would be covered by insurance.


 We, therefore, disagree with the dissent’s assertion that “in negligence actions the risk of family discord is diminished by the fact that an adverse judgment typically will be satisfied by an insurance carrier, while in other kinds of actions an award generally must be paid by the defendant personally. ” A negligence action for personal injury uniquely implicates the parent’s authority to care for his or her child in a way that is not inherently present in a property dispute. A negligence action is, therefore, especially likely to be disruptive of family harmony.